ADVISORY ACTION
The proposed amendment seems to have a number of helpful clarifying amendments that would overcome the claim objections and some of the 112(b) rejections.  However, it is very difficult to understand the proposal because applicant has not amended the claims relative to the previous claims, but instead has maintained underline and strikeout and single brackets from previous amendments.  It does not appear that applicant has addressed the lack of antecedent basis for “the bubbles of carbon dioxide” in claim 42.  Applicant also seems to propose some rewording of claim 42 concerning the size of bubble, which would require further consideration.  
Contrary to applicant’s remarks, it is not just “guessing” the manipulative steps of Guggenburger result in reduce the size of bubble.  Instead, it is the established scientific principle of conservation of mass.  The reference discloses that gas is absorbed from the bubbles to the liquid phase.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774